DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 May 2021 has been entered.

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 23 March 2021.

Regarding Previous Rejection Under 35 USC § 103
Previous rejection of claims 1-4, 7-11, 14-18, 20 has been withdrawn in view of the amendment to the rejected claims.

Allowable Subject Matter
Claims 1-3, 6-10, 13-17, 20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, the prior art of record does not show or suggest the combination of the following limitations: “a first comparator of the plurality of comparators associated with a first triggering point at a first level for providing a first digital data stream of the plurality of digital data streams in a first channel, wherein the first triggering point at the first level is set such that the first comparator is more sensitive to positive portions of the digital baseband data than to negative portions of the digital baseband data; a second comparator of the plurality of comparators associated with a second triggering point at a second level that is different than the first level for providing a second digital data stream of the plurality of data streams in a second channel, wherein the second triggering point at the second level is set such that the second comparator is more sensitive to negative portions of the digital baseband data than to positive portions of the digital baseband data; and a digital processor for filtering and applying error correction to the plurality of digital data streams to produce a decoded digital data stream”.

Regarding claims 8 and 15, these claims are also allowed as they incorporate limitations similar to those set forth in independent claim 1.

It is the claim, taken as a whole, including the interrelationships and interconnections between the various claimed elements, that which make it allowable over the prior art of record.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

1.	Inoue et al. US Patent Application Publication No. 2005/0003786 teaches carrier detecting circuit and infrared communication device using same.

2.	Koo et al. US Patent Application Publication No. 2009/0066480 teaches rfid reader and rf transmission method thereof.

3.	Suh et al. US Patent Application Publication No. 2016/0043802 teaches data processing systems, systems on chip, and data processing systems comprising systems on chip.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

June 24, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633